DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of a preliminary amendment to the claims of application #16491967 received on 2/14/2022. Claims 2 and 7 are cancelled. Claims 1 and 6 are amended. Claims 3-5, 8-13 are previously presented. Claims 14-15 are newly added. Claims 1, 3-6 and 8-15 are pending. All pending claims are considered and examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-6 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClogan (US 20150247745 A1; cited by applicant IDS).
Regarding claim 1, McClogan discloses (Fig. 4) a system and methods for interacting with a smart tool comprising: 
a tubular body 52,
a grip positioned at a first end of said tubular body (¶28; Fig. 4),
a tightening head 58 positioned at a second end of said tubular body (¶27; Fig. 4),
a tightening torque setting mechanism positioned inside said tubular body (¶30 - motor) for setting a reference tightening torque which has to be reached and not to be exceeded (¶39 - once the target work parameter has been met; ¶48 - maximum torque value or threshold in FT-LBS),
an indicating device 32a for indicating when the set reference tightening torque has been reached (¶27, ¶31, ¶38-¶39 - once the target work parameter has been met),
a recognition device 60 for recognizing an element to be tightened and/or elements that are positioned at the element to be tightened, said recognition device being connected to said tubular body (¶27, ¶34), and
a controller 22 connected to said recognition device (¶24) and configured to associate a corresponding tightening torque design value with the element to be tightened (¶39, ¶48),
wherein said controller is operatively interposed between said recognition device and said tightening torque setting mechanism (¶24, ¶30) so as to derive the tightening torque design value from the recognition device (¶34) and directly operate the tightening torque setting mechanism for automatically setting as a reference the tightening torque design value associated with the element recognized without operator intervention on the tightening torque setting mechanism (¶38 -  receives the data at 110 and determines a target work parameter relevant to operating on the workpeice 10, e.g. a torque setting; ¶48 - program an automatic torque stepping sequence e.g. as identified via the QR code affixed to the engine or workpeice).
Regarding claim 3, McClogan discloses the apparatus of claim 1 above and further discloses wherein the tightening torque setting mechanism is activated by rotating said grip or an 4adjusting ring nut positioned at said first end, and further comprising an electric motor interposed between said controller and said grip or said adjusting ring nut, for rotating said grip or said adjusting ring nut depending on the corresponding tightening torque design value (¶28, ¶30, ¶48, Fig. 4; the motor disclosed is operable to perform disclosed functions).  
Regarding claim 4, McClogan discloses the apparatus of claim 1 above and further discloses wherein said controller comprises a data entry interface and/or a system for Wi-Fi connection or for connection via a portable memory device (¶24, ¶33).  
Regarding claim 5, McClogan discloses the apparatus of claim 1 above and further discloses wherein said recognition device comprises at least one chosen from the group of a bar code reader or a QR code reader or an RFID tag reader or a video camera (¶34).  
Regarding claim 6, McClogan discloses a method comprising the steps of:
- moving the torque wrench near to an element to be tightened (¶37), the element to be tightened having a corresponding tightening torque design value (¶38-¶39, ¶48);
- recognizing the element to be tightened and/or elements positioned at the element to be tightened (¶37-¶38);
 5- associating with the element to be tightened the corresponding tightening torque design value to be set as a reference in the torque wrench (¶39 - once the target work parameter has been met; ¶48 - maximum torque value or threshold in FT-LBS);
¶24, ¶30, ¶34) for setting as a reference in the torque wrench the tightening torque value associated with the element recognized without operator invention on the tightening torque setting mechanism (¶38 -  receives the data at 110 and determines a target work parameter relevant to operating on the workpeice 10, e.g. a torque setting; ¶48 - program an automatic torque stepping sequence e.g. as identified via the QR code affixed to the engine or workpeice);
- engaging the torque wrench with the element to be tightened (¶30 - motor, ¶39 - the smart tool 12 is being operated) and tightening the element to be tightened until the reference tightening torque value set in the torque wrench has been reached (¶39 - once the target work parameter has been met, ¶48).
Regarding claim 8, McClogan discloses the method of claim 6 above and further discloses wherein said step of associating the corresponding tightening torque design value with the element to be tightened comprises reading the corresponding tightening torque design value assigned to the element in a database saved in a controller of said torque wrench and/or in a remote unit (¶37).  
Regarding claim 9, McClogan discloses the method of claim 8 above and further discloses wherein the reading of the corresponding tightening torque design value in a database saved in a remote unit occurs by means of Wi-Fi or by means of portable memory devices that can be connected to said torque wrench (¶33).  
Regarding claim 10, McClogan discloses the method of claim 6 above and further discloses the steps of: - detecting an actual tightening torque value corresponding to the element to be tightened after having tightened the element to be tightened (¶39); - associating said actual tightening torque value with the element tightened (¶47); - saving the actual tightening torque value associated with the element tightened (¶25, ¶31, ¶44
Regarding claim 11, McClogan discloses the method of claim 10 above and further discloses a step of transferring from the torque wrench to a remote database the data relating to the corresponding tightening torque design value saved and associated with the element tightened (¶25, ¶31, ¶47).
Regarding claim 12, McClogan discloses the method of claim 6 above and further discloses recognizing the element to be tightened and its position on a component or relative to other elements to be tightened (¶52-¶53: element relative positions inherently in technical manual).
Regarding claim 13, McClogan discloses the method of claim 12 above and further discloses the steps of: - consulting a database in order to search for elements to be tightened which may be located in said position; - obtaining a list of possible elements to be tightened; - comparing said list with the element to be tightened that was recognized;  7- if the element to be tightened that was recognized corresponds to an element on the list, associating with the element recognized the corresponding tightening torque design value (¶37-¶39, ¶52-¶53).
Regarding claim 14, McClogan discloses the method of claim 10 above and further discloses a step of entering in a display program (¶27) the saved actual tightening torque value associated with the element tightened for a plurality of elements to be tightened (¶25, ¶31 - The torque values detected by the torque sensor 24 are communicated to the processing unit 22, which may store the values in the memory 28; ¶44 - The smart tool 12 can also utilize or provide workpiece-specific measurements or indicators on a smart tool display 32a, 32b, or store these measurements in the memory 28), wherein the display program is adapted to show (¶27; ¶55 - FIG. 10 illustrates that the information displayed by the electronic device 14, 20 as shown in FIG. 9 can also or instead be displayed by the smart tool 12, e.g., on the first display 32a) which elements have already been tightened with the correct torque, which have not been tightened and elements tightened with the wrong torque (¶31 - to display torque values on the flip-up display 32a for the operator; ¶39 - The smart tool application 40 displays the current parameter on the electronic device 14, 20, and compares the current work parameter to the target work parameter at 120. The smart tool application 40 in this example informs the smart tool 12 once the target work parameter has been met at 122, allowing the smart tool 12 to indicate that the target parameter has been met at 124; ¶46 - the smart tool 12 can detect that the torquing operation it is within or (outside of) the specified tolerance … the smart tool application 40 may provide additional tutorial instructions on the electronic device 14, 20, e.g., in the form of a video; ¶58 - the smart tool application 40 may alert the operator that the current target torque value may be incorrect).
Regarding claim 15, McClogan discloses the apparatus of claim 1 above and further discloses wherein the controller is configured to: detect an actual tightening torque value corresponding to the element to be tightened after having tightened the element to be tightened (¶39, ¶48); associate the actual tightening torque value with the element tightened (¶39, ¶44, ¶54); save the actual tightening torque value associated with the element tightened (¶25, ¶31 - The torque values detected by the torque sensor 24 are communicated to the processing unit 22, which may store the values in the memory 28; ¶44 - The smart tool 12 can also utilize or provide workpiece-specific measurements or indicators on a smart tool display 32a, 32b, or store these measurements in the memory 28); display for a plurality of elements to be tightened which elements have already been tightened with the correct torque, which have not been tightened and elements tightened with the wrong torque (¶31 - to display torque values on the flip-up display 32a for the operator; ¶39 - The smart tool application 40 displays the current parameter on the electronic device 14, 20, and compares the current work parameter to the target work parameter at 120. The smart tool application 40 in this example informs the smart tool 12 once the target work parameter has been met at 122, allowing the smart tool 12 to indicate that the target parameter has been met at 124; ¶46 - the smart tool 12 can detect that the torquing operation it is within or (outside of) the specified tolerance … the smart tool application 40 may provide additional tutorial instructions on the electronic device 14, 20, e.g., in the form of a video; ¶58 - the smart tool application 40 may alert the operator that the current target torque value may be incorrect).
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
Nevertheless, amendments to the claims necessitated new grounds of rejection presented in this Office action based on additional interpretation of the previously applied reference.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C LY/               Primary Examiner, Art Unit 2887